Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 and 17-23 are allowed.
The following is an examiner's statement of reasons for allowance:
The closest prior art of record, namely, Kimura (US 20200151427 A1) discloses an information processing apparatus (image processing unit 24H, para. 0310, figure 49)
comprising: a first acquisition unit configured to acquire viewpoint information indicating a position and a direction of a virtual viewpoint designated for generating a virtual viewpoint image in which a predetermined object is set as an object to be targeted (image processing unit 24H has a configuration common to the image processing unit 24 in FIG. 2 in including the object viewpoint information setting unit 31, para. 0310); a second acquisition unit configured to acquire object information indicating a position of an object the encoding unit 36H newly encodes the virtual capture position information in addition to the object viewpoint information of the principal user supplied from the object viewpoint information setting unit 31, para. 0316); an identification unit configured to identify an object to be targeted that corresponds to the viewpoint information, based on the viewpoint information acquired by the first acquisition unit and the object information acquired by the second acquisition unit; and an output unit configured to output information regarding the object identified by the identification unit (viewpoint
interpolation image generation unit 72H sets the virtual capture position, and outputs the virtual capture position information indicating the virtual capture position, para. 0315).
Yerli (US 20200404217 A1) discloses a system and method providing varying mixtures
of reality that enable reality to be replaced by a persistent virtual world in virtual reality, or to
have only some parts of reality to be replaced or expanded through virtual objects, as in
augmented or mixed reality. In the merged reality system, real-world elements are replicated in
virtual form to include a plurality of data that represent not just visual aspects of the elements
but also physical and behavioral aspects, in addition to data used to synchronize the virtual and
real elements. By virtualizing the real world, the system and method of the current disclosure
further enable real-time interactions between real and virtual objects. In some embodiments, the
merged reality system for enabling a virtual presence further enables machine to machine,
human to machine, machine to human, and human to human interactions. Thus, the merged
reality system enables potential buyers to virtually visit a store or attend a private viewing or
event, to inspect the products or areas of interest, to interact with the seller or assistant, and to
make automated transactions such as making a purchase during the visit. Because the realities
are merged, buyers and sellers can have the option to augment the products and even some
parts of the store to accommodate to the situation, such as changing the color, size, model, or
technical specifications of the product of interest. Other virtual elements, such as purely virtual
objects or graphical representations of applications and games, can also be configured in the
store to further augment the shopping experience.
However, the closest prior art of record, does not disclose “identifying an object based on the obtained viewpoint information and the obtained object information and outputting information regarding the identified object" (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
Dependent claims 2-13, 18 and 23 (renumbered as claims 2-13, 11 and 15) are allowable as they depend from an allowable base independent claim 1.
Independent claims 14, 17, 19, 21 and 22 (renumbered as claims 16-18, 20 and 21) are citing the same or similar subject matter and are also allowed.
Dependent claim 20 (renumbered as claim 19) is allowable as it depends from an allowable base independent claim 19 (renumbered as claim 18).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677